Per Curiam.

Plaintiff’s failure to comply with rule 15 of the Civil Court of the City of New York Rules precluded him from offering the testimony of the doctor who examined him the day before the trial and who was not the original treating doctor. Failure to furnish defendants with this doctor’s report or afford a physical examination with respect to the alleged damage to plaintiff’s left eye was reversible error. The testimony having been admitted, the failure to strike same from the record ivas reversible error. Moreover, no proper foundation was estab*279listed for his opinion that the present alleged condition of plaintiff’s left eye could have been caused by the accident.
The judgment should be reversed and new trial ordered, with $30 costs to appellants to abide the event.
Concur — Hoestadter, J. P., Timer and IIeciit, JJ.
Judgment reversed, etc.